Citation Nr: 0122156	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
arthritis involving the left shoulder, currently rated as 10 
percent disabling, on appeal from the original grant of 
benefits.

3.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently rated as 10 percent disabling, on 
appeal from the original grant of benefits.

4.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling, on appeal from the 
original grant of benefits. 

5.  Entitlement to an increased (compensable) rating for 
bilateral varicose veins, on appeal from the original grant 
of benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active duty from November 1984 to April 1999.  
A statement of National Guard service indicated that he 
served from September 1958 to November 1994 and had a total 
18 years and approximately four months of service in the 
national Guard, including a period of active duty for 
training (ACDUTRA) from September 1958 to January 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appellant testified during a videoconference at the RO 
before the undersigned member of the Board sitting at 
Washington D. C. in April 2001.  A copy of the hearing 
transcript is part of the record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA and the 
revised regulation, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

The veteran asserts that that his bilateral hearing loss 
began in service in the National Guard.  He referred to his 
exposure to loud noises while in National Guard training.  
His personnel records for the National Guard show that he did 
serve as a rifleman and was a member of an artillery 
battalion.  Bilateral hearing loss was noted on entrance into 
his period of active duty and in a VA audiometric examination 
in June 1999.

With regard to the left shoulder disorder, the veteran 
testified he had constant pain.  He maintained that the pain 
and limitation of motion increased on use.  The United States 
Court of Veterans Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to the 
examinations of joints rated on limitation of motion.  The 
Court determined that 38 C.F.R. § 4.40 specifically refers to 
disability due to lack of normal "endurance," provides for a 
rating to be based on functional loss due to pain, and states 
that a part which becomes painful in use must be regarded as 
seriously disabling.  The Board is of the opinion that a more 
detailed examination is warranted in order to comply with the 
Deluca case. 

With regard to the gastroesophageal reflux disease a VA 
general examination in June 1999, revealed a diagnosis of 
significant degree of gastroesophageal reflux disease.  
During his hearing the veteran complained of chest pain for 
which he went to the emergence room.  He indicated that as he 
became older the symptoms increased.  He reported that he 
regurgitated food.  He stated he saw his private physician 
for this disorder.  

With regard to his diabetes mellitus, the VA examination 
conducted in June 1999 indicated that the diabetes mellitus 
was non-insulin dependent.  The veteran during his hearing 
testified that he took insulin orally two times a day and was 
on a special diet.  He indicated that he was having problems 
with his vision.  He was to be evaluated by his doctor in May 
of 2001.  A report of W. M. H., M. D. dated in November 1999, 
discloses that the veteran had polyneuropathy as a result of 
the diabetes mellitus.  

On the VA examination in June 1999, it was reported that he 
did have varicose veins involving both lower extremities, but 
no detailed findings were reported.  The veteran testified 
that he suffered pain and cramping as a result of his 
bilateral varicose veins.  

In view of the above facts, including the nature of the 
disabilities involved, the Board is of the opinion that 
specialized examinations would be of assistance in rendering 
a decision in this case. 

Accordingly, this case is remanded to the RO for the 
following development.

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment for the 
disabilities in issue, which that are not 
already on file, to include the report of 
the examination which was to be conducted 
in May 2001.  

3.  The RO should contact the appropriate 
sources in order to obtain any medical 
records for the period of active duty for 
training from September 1958 to January 
1959 and the subsequent period of National 
Guard Service until the veteran's entrance 
into active duty in November 1984.

4.  A VA examination should be conducted 
by a specialist in ear disorders (an M. 
D.) in order to determine the severity of 
the veteran's bilateral hearing loss.  The 
examiner should be provided with the 
veteran's claims folder for review in 
conjunction with the examination.  In 
addition to an audiological examination, 
any other testing deemed appropriate 
should be performed.  It is requested that 
the examiner obtain a detailed history of 
inservice and civilian noise exposure.  
Following the examination it is requested 
that the examiner render opinions as to 
the following:

a)  Whether it is as likely as not that 
the hearing loss is related to the 
acoustic trauma which occurred during 
service in the National Guard?

b) If no, whether it is as likely as not 
that the veteran's hearing loss is related 
to the veteran's period of active duty 
(November 1884 to April 1999) or, if pre-
existing active duty, whether it is as 
likely as not that the veteran's hearing 
loss underwent a chronic increase in 
severity during active duty beyond normal 
progression?

A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected left shoulder 
disorder.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.   Any tests and 
studies deemed necessary should be 
accomplished at this time.  

It is requested that the range of motion 
of the left shoulder be recorded and the 
examiner should also be asked to note the 
normal ranges of motion of the shoulder.  
The examiner should describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-ups or extended use.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-07 (1995).

6.  The veteran should be scheduled for a 
VA examination by a gastroenterologist in 
order to determine the nature and 
severity of his gastroesophageal reflux.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand in conjunction with the 
examination.  All indicated studies 
should be performed.  It is requested 
that the examiner comment on the presence 
or absence of epigastric distress with 
dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or 
shoulder pain, vomiting, material weight 
loss, and hematemesis or melena with 
moderate anemia. 

7.  The veteran should be scheduled for a 
VA examination by a specialist in 
endocrinology in order to determine the 
nature and severity of his diabetes 
mellitus.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  All indicated 
studies should be performed.  The 
examiner should indicate if the veteran's 
diabetes mellitus requires insulin 
injections or oral hypoglycemic agents, 
restricted diet, regulation of activities 
(avoidance of strenuous occupational and 
recreational activities), and whether 
there are episodes of ketoacidosis or 
hypoglycemic reactions, progressive loss 
of weight and strength.  

The examiner should indicate the 
frequency and type of treatment required.  
All associated complications and 
disabilities should be described.  The 
examiner attention is directed to the 
medical reports of Dr. H. concerning the 
veteran's polyneuropathy involving upper 
and lower extremities.

8.  The veteran should be scheduled for 
VA ophthalmologic examination to evaluate 
the nature and severity of any eye 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  All indicated 
studies should be performed.  It is 
requested that the examiner indicate 
whether any eye disability diagnosed is a 
manifestation of the service-connected 
diabetes mellitus.  

9.  The veteran should be scheduled for a 
VA vascular examination in order to 
determine the nature and severity of his 
bilateral varicose veins.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
in conjunction with the examination.  All 
indicated studies should be performed.  
It is requested that the examiner include 
a detailed description of the varicose 
veins.  The examiner is requested to 
comment on the presence or absence of the 
following: intermittent edema, or aching 
and fatigue in a leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery; persistent edema, 
incompletely relieved by elevation of 
extremity, with or without beginning 
stasis pigmentation or eczema; persistent 
edema and stasis pigmentation or eczema, 
with or without intermittent ulceration; 
persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; 
massive board- like edema with constant 
pain at rest. 

10.  Thereafter, the RO should 
readjudicate these claims with 
consideration given to staged ratings for 
the increased ratings claims.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




